                   IN THE UNITED STATES DISTRICT COURT
Case 7:20-cv-00652-TTC-RSB  DocumentDISTRICT
                  FOR THE WESTERN    4 Filed 12/02/20 Page 1 of 1 Pageid#: 14
                                              OF VIRGINIA
                                     ROANOKE DIVISION


 DARRYL RAMON JOHNSON,                             Civil Action No. 7:20-cv-00652
     Plaintiff,
                                                   MEMORANDUM OPINION
 v.
                                                   By: Thomas T. Cullen
 SHERIFF TIM ALLEN, et al,                         United States District Judge
      Defendant(s),



        Plaintiff, proceeding pro se, filed a civil rights complaint, pursuant to 42 U.S.C. §1983.

By order entered November 6, 2020, the court directed plaintiff to submit within 20 days from

the date of the order an inmate account form, and a certified copy of plaintiff’s trust fund account

statement for the six-month period immediately preceding the filing of the complaint, obtained

from the appropriate prison official of each prison at which plaintiff is or was confined during

that six-month period. Plaintiff was advised that a failure to comply would result in dismissal of

this action without prejudice.

        More than 20 days have elapsed, and plaintiff has failed to comply with the described

conditions. Accordingly, the court dismisses the action without prejudice and strikes the case

from the active docket of the court. Plaintiff may refile the claims in a separate action once

plaintiff is prepared to comply with the noted conditions.

        The Clerk is directed to send a copy of this Memorandum Opinion and accompanying

Order to plaintiff.

        ENTER: This 2nd day of December, 2020.



                                                    /s/ Thomas T. Cullen
                                              __________________________________
                                                    United States District Judge
